Citation Nr: 1143288	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-40 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound. 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

Appellant's spouse and son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to January 1946.

This case comes before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2011, the Veteran's spouse and son testified on his behalf before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating this claim, but finds that the evidence of record is insufficient to decide the case at this time.

Historically, the Veteran has been in receipt of a 70 percent service-connected disability rating for depression with psychotic features (previously diagnosed as psychotic depression reaction) since May 1975.  A total disability rating based upon individual unemployability (TDIU), based solely on the service-connected depression with psychotic features, has also been in effect since May 1975.  The Veteran is not service-connected for any other disabilities.

In February 2010, the RO received a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) from an assisted living facility reporting that the Veteran was wheelchair bound, required the assistance of others in meeting his activities of daily living, and was unable to leave the facility by himself.  This impairment was attributable to diagnoses of transient ischemic attack (TIA), major depression, hypertension (HTN), gait dysfunction, and coronary artery disease (CAD).

In general, VA special monthly compensation for aid and attendance is warranted where a veteran is rendered permanently bedridden or so helpless as to be in need of regular aid and attendance due to a service-connected disability.  38 U.S.C.A. § 1114(1).  A lesser housebound benefit is payable when the veteran has a single service-connected disability rated as 100 percent and is permanently housebound by reason of service-connected disability.  38 C.F.R. § 3.350(i)(2).  The Veteran's TDIU rating based upon a single disability may be considered a total disability rating for purposes of housebound benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

For either of the above-mentioned benefits, VA may only consider the effects of the service-connected depression with psychotic features when determining the Veteran's eligibility for special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound.

In February 2011, a VA examiner attempted to conduct a bedside evaluation of the Veteran to determine whether his service-connected depression with psychotic features, alone, rendered him substantially confined to his place of residence or rendered him so helpless as to require the regular aid and attendance of another person. 

Unfortunately, as a result of his mental status, the Veteran was unable to fully cooperate during his bedside evaluation which prevented the VA examiner from arriving at a current psychiatric diagnosis.  A staff member from the facility informed the VA examiner that the Veteran's refusal to respond to questions was reflective of his regular baseline functioning.  The VA examiner stated that, while it appeared that the Veteran exhibits symptoms of dementia, he was unable to provide documentation definitely answering this question.

An additional statement from a social service worker from the assisted living facility, dated September 2011, states that the Veteran is unable to care for himself but does not provide the specific diagnosis, or diagnoses, responsible for this level of disability. 

At the hearing in September 2011, the Veteran's spouse reported that the Veteran had been living in the assisted living facility since 2008.  He was not expected to return home.  It was reported that a Dr. Y.M., has provided psychiatric care.

It appears that the February 2011 VA examiner was unable to arrive at a current diagnosis, in part, due to the lack of access to medical records.  This implicates the need to conduct further development, such as obtaining any relevant records from Dr. Y.M., regarding the Veteran's psychiatric care as well as any records germane to the reasons for the Veteran's admission to the assisted living facility in 2008.  

After obtaining these relevant records, an additional VA examination should be scheduled which arrives at a diagnosis and opinion, to the extent possible, based upon all available and procurable data.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (an additional examination may be warranted when an examiner states that an opinion could not be offered due to the need for further information).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran to submit, or authorize VA to obtain, a copy of complete treatment records from the Holiday Care Center since his admission, all treatment records in the possession of Dr. Y.M., and all reasonably relevant treatment records associated with the reasons for his placement in the assisted living facility in 2008.

Additionally, invite the Veteran to provide an opinion from Dr. Y.M. regarding his current psychiatric diagnosis, or diagnoses, and whether the service-connected depression with psychotic features alone renders him to be substantially confined to his place of residence and immediate premises, or renders him so helpless as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.

2.  Upon completion of the above, if necessary, schedule an additional bedside evaluation of the Veteran to determine the effect that his service-connected depression with psychotic features has on his ability to care for himself and to leave his home.  The claims folder must be provided to the examiner for review.

To the extent medically possible, the examiner is asked to discuss the manifestations associated with the Veteran's service-connected depression with psychotic features.  In addition, the examiner should render an opinion as to whether the Veteran is substantially confined to his place of residence and immediate premises solely due to service-connected depression with psychotic features and whether it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.

Also, the examiner should render an opinion as to whether the Veteran is so helpless solely as a result of his service-connected depression with psychotic features as to require the regular (but not constant) aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to daily environment.

A rationale must be provided for the opinions offered and, if any requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

If it is not possible to separate the effects of service-connected depression with psychotic features from a co-existing nonservice-connected psychiatric disorder, the VA examiner should assume that the effects are in fact attributable to the service-connected depression with psychotic features.

3.  Thereafter, re-adjudicate the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound.  If the decision remains in any way adverse to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

